Citation Nr: 0732575	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-34 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The veteran was scheduled for a video conference hearing 
before a Veterans Law Judge in November 2005.  The veteran 
canceled his hearing in October 2005.  

The veteran's appeal was advanced on the Board's docket by a 
motion granted in October 2007.  


FINDING OF FACT

The veteran has level II hearing for each ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.655, 4.7, 4.10, 4.85, 4.86, Codes 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The veteran was, however, provided with VCAA notice of the 
evidence required to substantiate entitlement to a higher 
evaluation in February 2005.  He was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
veteran that he should send any relevant evidence in his 
possession to the VA.  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded a VA 
examination in August 2003.  He has also submitted a report 
of a private examination conducted in November 2003.  

The veteran was scheduled for an additional VA examination in 
July 2004, but failed to report.  His representative has 
noted that the letter notifying the veteran of this 
examination is not contained in the claims folder, and has 
inferred from this that no letter was sent.   The Board 
notes, however, that the veteran does not claim that he was 
unaware of this examination.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary".  Statements made by the veteran are not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Jones v. West, 12 
Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity cannot be rebutted unless there 
is an allegation of non-receipt of the notice that is subject 
to the presumption.  Baxter v. Principi, 17 Vet App 407 
(2004).  The veteran has made no such allegation in this 
case.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity, nor has he alleged non-receipt of 
the notice to report.  The August 2004 statement of the case 
informed the veteran that the RO had found that he did not 
report for the scheduled examination and that he had not 
provided good cause for the failure to report.  He was 
advised that the examination could be rescheduled if he 
provided good cause for his prior failure to report.  The 
veteran has not responded.

Therefore, all necessary examinations with regard to all 
claims on appeal and all pertinent evidence have been 
obtained.  There is no indication that there are any 
pertinent outstanding medical records that must be obtained, 
and the Board may proceed with its review of the veteran's 
appeal. 

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the evaluation of service connected hearing loss, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(2007).  A copy of the pertinent tables was provided to the 
veteran in the August 2004 statement of the case. 

In order for the veteran to receive a 10 percent evaluation 
for his bilateral hearing loss, the hearing acuity levels 
must be shown to be at III and IV, II and V, or higher 
combinations.  Lower combinations would warrant a 
continuation of the noncompensable evaluation now in effect.  
38 C.F.R. § 4.85 Table VII, Diagnostic Codes 6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran was afforded a VA audiology examination in August 
2003.  The right ear had pure tone thresholds of 20, 25, 50, 
and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The average threshold was 35.  The left ear 
had pure tone thresholds of 45, 40, 65, and 75 at the same 
thresholds, with an average of 56.  Speech discrimination 
using the Maryland CNC list was 90 percent for both ears.  
This translates into level II hearing for each ear.  When 
these levels are applied to Table VII of 38 C.F.R. § 4.85 as 
is required, the result is a zero percent rating, which is 
the rating currently assigned to the veteran's disability.  
An evaluation under the exceptional patterns of hearing loss 
has been considered, but the pure tone threshold requirements 
for such an evaluation have not been met.  38 C.F.R. § 4.86.  
Therefore, an initial compensable evaluation for the 
veteran's hearing loss may not be assigned.  

The veteran has submitted the results of a private 
audiological evaluation conducted in November 2003 in support 
of his claim.  However, this examination may not be 
considered for evaluation purposes.  VA regulation requires 
the use of the Maryland CNC controlled speech discrimination 
test.  38 C.F.R. § 4.85.  The November 2003 examination does 
not state that the speech discrimination test that was used 
was the Maryland CNC.  Because, as discussed below, this case 
is decided on the basis of the evidence of record, it is not 
appropriate to seek further evidence as to how the 
examination was conducted.  38 C.F.R. § 3.655.  As this 
examination is not shown to be adequate for VA rating 
purposes, it may not be considered.  38 C.F.R. § 3.326(b). 

The RO scheduled the veteran for an additional VA 
audiological examination in July 2004.  The veteran failed to 
report for this examination.  Therefore, by regulation, the 
Board will evaluate the veteran's disability according to the 
only adequate and contemporaneous examination of record 
which, in this case, is the August 2003 VA examination.  
38 C.F.R. § 3.655(b).  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical 
levels of impairment required for a compensable evaluation of 
hearing loss.  The evaluation of hearing loss is reached by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the only possible interpretation of the 
August 2003 examination is that the veteran's hearing loss is 
at level II for each ear, and that, therefore, a compensable 
rating is not warranted.  38 C.F.R. § 3.321 has been 
considered, but an unusual disability picture is not 
demonstrated.  There have been no periods of hospitalization 
for hearing loss, and there is no evidence of marked 
interference with employment.


ORDER

Entitlement to an initial compensable evaluation for service 
connected hearing loss is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


